Citation Nr: 0032883	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  98-07 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The veteran had active naval service from March 1981 to March 
1984.  He was a drilling reservist when he incurred the low 
back disability which forms the basis of this claim.  This 
matter is at the Board of Veterans' Appeals (Board) from a 
November 1997 decision by the Department of Veterans Affairs 
(VA) Los Angeles Regional Office (RO), which granted service 
connection for degenerative disc disease, rating it 10 
percent disabling from August 8, 1996, the date of receipt of 
claim.  The claims file was subsequently transferred to the 
Denver RO due to the veteran's relocation.  

By June 2000 decision, the evaluation of his degenerative 
disc disease was increased to 20 percent, effective August 8, 
1996.  In view of AB v. Brown, 6 Vet. App. 35, 38 (1993), the 
claim remains in controversy where less than the maximum 
available benefit is awarded.

The Board observes that in January 1998 the veteran noted 
disagreement with the initial rating assigned the 
degenerative disc disease, and he perfected an appeal as to 
that issue (but he did not express disagreement with the 
effective date of award of service connection for that 
disability).  Thus, the propriety of the rating from the 
effective date of the award through to the time when a final 
resolution of the issue has been reached, is currently before 
the Board.  Grantham v. Brown, 114 F.3d 1156 (1997); 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The totality of the medical evidence of record reflects 
that the veteran has degenerative disc disease at L5-S1 with 
objective symptoms including limitation of motion based on 
pain, and tenderness with occasional muscle spasm; it is 
fairly characterized as producing severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.

3.  Competent, probative evidence does not show that his 
degenerative disc disease is pronounced with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc(s) and little intermittent relief.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for 
degenerative disc disease at L5-S1 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.71a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service records show that the veteran sustained in-service 
injuries after being involved in three-car accident while 
driving on base in September 1995.  A paramedic's report 
reveals that the veteran complained of a sore back 
immediately after the accident, but refused treatment for his 
injuries at that time.  The personnel records establish that 
he was on drill duty as a naval reservist on the day of the 
automobile accident.  In an incident report, service 
investigators found no evidence of willful misconduct on the 
veteran's part.

Private medical records indicate that he initially sought 
medical treatment for low back pain in October 1995.  
Magnetic resonance imaging that month was interpreted as 
showing at least mild disc space narrowing and mild to 
moderate decreased disc signal intensity at the L5-S1 level.  
A small to moderate posterior disc protrusion with downward 
extrusion was central in location, and did not appear to 
compromise nerve roots or touch or indent the thecal sac.  

On private orthopedic examination in October 1995, the 
veteran reported that he worked as a civilian airline pilot.  
He complained of a constant dull ache in the low back area.  
Range of motion tests showed that flexion of the lumbar spine 
was to 100 degrees, extension was to 45 degrees, and rotation 
was to 45 degrees bilaterally.  The veteran could touch the 
floor with his fingertips on flexion.  Straight leg raising 
was to 90 degrees and negative, bilaterally.  There was no 
scoliosis and the lordosis was normal.  There was point 
tenderness over the L5 and S1 spinous process, and spasm in 
the low back was noted.  There was no bilateral sacroiliac 
joint tenderness.  Muscle strength testing showed no weakness 
on dorsiflexion or plantar flexion.  X-ray studies showed a 
collapsed disc space at L5-S1, "possibly a herniated disc."  
The diagnosis was "lumbosacral sprain with possible L5-S1 
disc."  

On follow-up examination by the same orthopedist in November 
1995, the veteran complained of continued low back pain with 
spasm and tenderness.  He also mentioned low back pain when 
sitting, which was especially problematic in his job as a 
pilot, because he only found relief from the pain by getting 
up and walking around the cockpit.  Physical examination 
revealed a full range of lumbar spine motion with some 
restriction in extension.  Straight leg raising was to 90 
degrees and negative bilaterally.  Neurological testing was 
normal.  The diagnosis was "L5-S1 degenerative disc."  

Records furnished by a private physical therapist indicate 
that the veteran reported for seven physical therapy sessions 
in November 1995.  Initial problems were reported as low back 
pain with prolonged sitting, running, and bending.  It was 
noted that he responded well to therapy.  The range of motion 
of his trunk was considered normal in all planes.  The 
physical therapist reported that the veteran had been 
jogging, and reported minimal to no discomfort following 
exercise.  The problem of increased low back discomfort with 
prolonged sitting was noted.

On follow-up examination by the private orthopedist in 
December 1995, the veteran's low back pain was noted as 
markedly improved, and was considered minimal to slight.  
Range of motion of the lumbar spine was full with decreased 
symptoms.  The orthopedist's impression was lumbosacral 
sprain, resolving.  The orthopedist opined that since the 
veteran was a pilot and had to sit continuously while 
working, "he will probably have intermittent numbness and 
intermittent spasms."  It was noted that there was "a high 
probability of a recurrent disc at L5-S1 with recurrent 
symptoms."

An October 1996 report from a chiropractor reveals complaints 
of low back pain with a constant ache, and frequent numbness 
radiating to both legs.  The chiropractor's examination 
revealed low back pain on flexion in the L-S junction, and 
moderate-to-severe pain on palpation of L5, the right 
posterior ilium, with right paravertebral muscle spasticity.  
The diagnosis was lumbosacral nerve root compression syndrome 
with lumbosacral radiculitis.  Treatment included 
chiropractic manipulation, traction, heat, and ultrasound.  

By November 1997 decision, the RO granted service connection 
for degenerative disc disease at L5-S1, rating it 10 percent 
disabling under Diagnostic Code 5293.  The veteran initiated 
a timely appeal of the decision in January 1998.  He 
contended that a rating in excess of 10 percent was 
warranted, as the medical evidence from November 1997 
established that he had great pain and functional loss.

On VA general examination in February 1998, the veteran 
complained of constant low back pain and muscle spasm.  He 
also complained of pain radiating into both legs, especially 
the left leg with intermittent numbness in the legs, 
bilaterally.  Neurological examination was normal.  The 
diagnosis was discogenic disease of the lumbar spine, post 
trauma.  

The veteran also underwent VA orthopedic examination in 
February 1998.  He complained of low back pain with a 
continuous dull ache, and occasional low back spasm and 
numbness in both legs.  He stated that the pain increased if 
he sat more than 30 minutes, which he again reported as 
especially problematic in his job as a pilot, as it required 
him to shift around or get up in the cockpit in order to 
stretch.  The examination revealed no thoracolumbar spine 
deformity or spasm.  Tenderness was found around the 
lumbosacral junction.  Range of motion of the lumbar spine on 
flexion was to 60 degrees, and flexion was noted to be 
restricted by complaints of stiffness and pain.  Extension 
was to 30 degrees, and lateral bending was to 30 degrees with 
no pain.  Straight leg raising was restricted by tight 
hamstrings.  The deep tendon reflexes were brisk, sensation 
was intact, and there was no gross motor weakness.  The 
diagnosis was lumbar disc syndrome.  The VA physician noted 
that the low back disability precluded the veteran from very 
heavy lifting and prolonged sitting without periodic 
opportunities to stretch.

On VA examination in February 2000, the veteran reported that 
the low back pain occurred daily, and he had low back spasm 
once a month.  He stated that flare-ups of low back pain, and 
spasm, recurred once or twice each month and lasted from a 
few hours to approximately two days.  He acknowledged that he 
found relief with stretching exercises and massage.  He 
reported pain on a regular basis from 10-12 days each month, 
especially after long hours of work.  The examination 
revealed neither tenderness in the low back nor spasm of the 
paraspinal muscles of the low back.  Range of motion tests 
showed flexion was to 72 degrees with no pain.  Extension was 
to 35 degrees with no pain.  Lateral bending was to 35 
degrees, bilaterally, with no associated pain; lateral 
rotation was to 30 degrees, bilaterally, without pain.  
Straight leg raising, sitting and supine, was negative, 
bilaterally.  X-ray studies showed that the alignment of the 
lumbosacral spine was normal, the disc spaces were well 
preserved, and the facet joints were unremarkable.  The 
sacroiliac joints were grossly normal.  The diagnosis was 
degenerative disc disease, with limited motion.  Commenting 
on Deluca issues, the VA physician reported that an 
additional 10-15 degree loss of flexion should be assigned 
due to flare-ups and pain with repeated use.  The physician 
stated that there was no additional loss of range of motion 
due to impaired endurance, weakness, or incoordination.

Based on the above evidence, the RO by June 2000 rating 
decision increased the evaluation for the veteran's 
degenerative disc disease from 10 to 20 percent, effective 
August 8, 1996.

The veteran contends that the manifestations of his service-
connected degenerative disc disease are more severe than 
represented by the current 20 percent disability evaluation.  
VA has a duty to assist him in the development of facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 
3.103, 3.159 (2000).  VA's duty to assist includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of the case.  See, e.g., Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  He has been afforded 
examinations in relation to this claim and the RO has 
obtained his service medical records and reports generated by 
VA examination.  The record shows the RO has duly requested 
all private medical records identified by the veteran, and no 
private medical care provider has indicated that medical 
records exist which have not already been furnished.  Thus, 
as there does not appear to be any pertinent evidence that is 
not of record, VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to his claim.

As shown above, the veteran's low back disability is 
currently evaluated by criteria set forth under 38 C.F.R. 
§ 4.71a, Code 5293, which provide that a 20 percent 
evaluation is warranted when intervertebral disc syndrome is 
characterized by moderate symptoms with recurring attacks of 
pain.  Severe symptoms, with recurring attacks and 
intermittent relief warrant a 40 percent evaluation.  
Pronounced symptoms that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under Code 5293 
is 60 percent.  

The veteran's low back disability could also be rated under 
38 C.F.R. § 4.71a, Code 5295 (2000), which provides for the 
evaluation of lumbosacral strain.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When lumbosacral strain is severe; with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion, a rating 
of 40 percent is provided.  The maximum rating available 
under Code 5295 is 40 percent.  

The veteran's low back disability could also be rated under 
38 C.F.R. § 4.71a, Code 5292 (2000), which provides for the 
evaluation of limitation of motion of the lumbar spine.  When 
the limitation of motion is moderate, a 20 percent rating is 
provided.  When the limitation of motion is severe, a rating 
of 40 percent is warranted.  The maximum evaluation available 
under Code 5292 is 40 percent.  

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  Functional impairment shall also be evaluated 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.

When there is a question as to which of two evaluations 
apply, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

As shown, a 40 percent rating under Code 5293 is warranted 
for intervertebral disc syndrome when the symptoms are 
characterized as severe, with recurring attacks and 
intermittent relief.  The terms "mild," "moderate," 
"moderately-severe," "severe," and "pronounced" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, it is incumbent upon the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6 (2000).  
Terminology such as "mild," "moderate," "moderately-
severe," "severe," and "pronounced" are used by VA 
examiners and others and although an element of evidence to 
be considered by the Board, are not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

In this case, the totality of the evidence has consistently 
shown that the veteran's chronic low back disability, most 
recently diagnosed on February 2000 VA examination as 
degenerative disc disease with limited motion, is productive 
of limitation of motion of the lumbar spine, with associated 
pain and functional impairment.  The Board recognizes that VA 
physicians who examined the veteran have not characterized 
the limitation of motion caused by his low back disability as 
either mild, moderate, severe, or pronounced.  Significantly, 
however, private physicians have expressly characterized the 
lumbar spine disability as "moderate-to-severe" as early as 
October 1996.  Also, the majority of the examination reports 
provide express notations that the veteran has low back pain 
with repeated use, and he has point tenderness and muscle 
spasm in the lumbar spine area.  Further, as revealed by all 
the evidence, pain and limitation of motion have caused the 
veteran additional functional loss.  

Given the circumstances of this case, and resolving the 
benefit of the doubt in the veteran's favor, the Board finds 
that the evidence of record has demonstrated that his chronic 
degenerative disc disease can be fairly characterized as 
severe in nature.  With documentation that he experiences 
pain chronic low back pain with point tenderness and muscle 
spasm, combined with the veteran's consistent history of 
severe lower back pain, and with consideration given to the 
symptoms of the pain on functional impairment outlined above, 
the Board holds that the veteran's service-connected 
degenerative disc disease warrants a disability rating of 40 
percent under Diagnostic Code 5293.  See 38 C.F.R. § 4.7.  A 
body part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (emphasis added).

The totality of the evidence adequately portrays the 
functional loss due to pain, as well as the degree of loss of 
function due to weakened movement, excess fatigability, or 
incoordination, in accordance with 38 C.F.R. §§ 4.10, 4.40, 
4.45, and demonstrate that any such functional loss is 
contemplated by the 40 percent rating for chronic low back 
disability herein assigned under Code 5293.  What the 
evidence of record has not shown is that the service-
connected low back disability currently produces pronounced 
symptoms of invertebral disc syndrome that are persistent and 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief such that would warrant 
the maximum rating of 60 percent under Code 5293.

As noted above, the veteran's low back disability could also 
be rated under Codes 5292 and 5295.  However, as the maximum 
schedular rating under those codes is limited to 40 percent 
(the same percentage granted herein under Code 5293), the 
Board finds that evaluation veteran's low back disability 
under Codes 5292 and 5295 is not warranted on the facts of 
this case.

Finally, the Board notes that analysis of a claim for a 
higher initial rating requires consideration of the 
possibility of "staged ratings," wherein VA assesses 
whether the level of impairment has changed during the 
pendency of a claim, and then determines the appropriate 
rating at those various stages.  See Fenderson, 12 Vet. App. 
119.  Here, the Board has considered the concept of staged 
ratings pursuant to the guidelines of Fenderson, and finds 
that the totality of the evidence shows that symptoms of the 
veteran's degenerative disc disease at L5-S1, including low 
back pain and spasm of the low back musculature, have 
consistently met or nearly approximated the criteria 
necessary for the evaluation of 40 percent herein assigned, 
effective August 8, 1996, the date of the original claim.


ORDER

Entitlement to an evaluation of 40 percent for degenerative 
disc disease of L5-S1 is granted, subject to the law and 
regulations governing the payment of monetary awards.



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 

